NO. 07-04-0535-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL A

                                    MARCH 27, 2006

                          ______________________________


                            VICTOR MORENO, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

           FROM THE 242ND DISTRICT COURT OF SWISHER COUNTY;

                   NO. B3823-0312; HONORABLE ED SELF, JUDGE

                         _______________________________

Before REAVIS and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION


       Pursuant to a plea agreement, appellant Victor Moreno was convicted of aggravated

assault and sentenced to eight years confinement, suspended in favor of eight years of

community supervision, and a $2,400 fine. On July 15, 2004, the State filed a motion to

revoke appellant’s community supervision, and appellant pled true to the violations alleged.
Following a hearing on the State’s motion, the trial court revoked appellant’s community

supervision and assessed the original term of confinement. In presenting this appeal,

counsel has filed an Anders1 brief in support of a motion to withdraw. We grant counsel’s

motion and affirm.


       In support of his motion to withdraw, counsel certifies he has diligently reviewed the

record, and in his opinion, the record reflects no reversible error upon which an appeal can

be predicated. Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967);

Monroe v. State, 671 S.W.2d 583, 585 (Tex.App.–San Antonio 1984, no pet.). Thus, he

concludes the appeal is frivolous. In compliance with High v. State, 573 S.W.2d 807, 813

(Tex.Cr.App. 1978), counsel has candidly discussed why, under the controlling authorities,

there is no error in the trial court's judgment. Counsel has also shown that he sent a copy

of the brief to appellant and informed appellant that, in counsel's view, the appeal is without

merit. In addition, counsel has demonstrated that he notified appellant of his right to review

the record and file a pro se response if he desired to do so. Appellant did not file a

response. Neither did the State favor us with a brief.


       By his Anders brief, counsel raises several grounds that could arguably support an

appeal. We have reviewed these grounds and made an independent review of the entire

record to determine whether there are any arguable grounds which might support an

appeal. See Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988);


       1
           Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                              2
Bledsoe v. State, 178 S.W.3d 824 (Tex.Cr.App. 2005). We have found no such grounds

and agree with counsel that the appeal is frivolous.


      Accordingly, counsel's motion to withdraw is hereby granted and the trial court’s

judgment is affirmed.


                                         Don H. Reavis
                                           Justice

Do not publish.




                                            3